UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6392



JEFFREY S. BLANEY,

                                           Petitioner - Appellant,

          versus

EDWARD MURRAY, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-93-1502-AM)


Submitted:   August 27, 1996          Decided:   September 10, 1996


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Jeffrey S. Blaney, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction.

     The time periods for filing notices of appeal are governed by

Fed. R. App. P. 4. These periods are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions have thirty days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(a)(1). The only exceptions to the
appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).
     Appellant's failure to file a timely notice of appeal or to

obtain either an extension or a reopening of the appeal period

leaves this court without jurisdiction to consider the merits of

Appellant's appeal. We therefore deny a certificate of probable

cause to appeal; to the extent that a certificate of appealability

is required, we deny such a certificate and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED



                                 2